     Case 2:20-cv-08837-SVW-MAA Document 66 Filed 04/27/21 Page 1 of 5 Page ID #:550




 1     M.K. HAGEMANN, P.C.
       Michael K. Hagemann (State Bar No. 264570)
 2        mhagemann@mkhlaw.com
 3     1801 Century Park East, Suite 2400
       Century City, CA 90067
 4     Telephone: 310.773.4900
       Attorneys for Defendants UNREALISTIC IDEAS, LLC; PIECE OF WORK PRODUCTIONS,
 5     LLC; ARCHIE GIPS; WHITNY BRAUN; and JAMES BRAUN
 6     BUCHALTER
 7     A Professional Corporation
       WILLMORE F. HOLBROW III (SBN: 169688)
 8       wholbrow@buchalter.com
       MATTHEW L. SEROR (SBN: 235043)
 9       mseror@buchalter.com
       SEAN M. CASEY (SBN: 179641)
10       scasey@buchalter.com
       1000 Wilshire Blvd., Suite 1500
11     Los Angeles, CA 90017
       Telephone: 213.891.0700
12
       Attorneys for Plaintiffs JERRY A. SPOLAR and TONNY JILL WILLIAMSON
13
14                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
15
16     JERRY A. SPOLAR, an individual; and              Case No. 2-20-cv-08837 SVW (MAAx)
       TONNY JILL WILLIAMSON, an
17     individual,
                                                        STIPULATION TO CONTINUE
                   Plaintiffs,
18                                                      TRIAL TO NOVEMBER 2, 2021
19                  vs.
                                                        Complaint Filed: September 25, 2020
20     UNREALISTIC IDEAS, LLC, a
       Delaware limited liability company;
                                                        Pretrial Conference: July 26, 2021
21     PIECE OF WORK PRODUCTIONS,
       LLC, a California limited liability
22                                                      Jury Trial: August 3, 2021
       company; ARCHIE GIPS, an individual;
23     WHITNY BRAUN, an individual;
                                                        [Proposed New Trial Date: Nov. 2, 2021]
24     JAMES BRAUN, an individual; and
       DOES 1 through 25,
25
26                     Defendants.
27
28                                                -1-
                                     STIPULATION TO CONTINUE TRIAL

       BN 45329726v1
     Case 2:20-cv-08837-SVW-MAA Document 66 Filed 04/27/21 Page 2 of 5 Page ID #:551




 1             IT IS HEREBY STIPULATED BY AND BETWEEN ALL PARTIES
 2     AS FOLLOWS:
 3
 4             Plaintiffs JERRY A. SPOLAR and TONNY JILL WILLIAMSON
 5     (“Plaintiffs”) and Defendants DISCOVERY COMMUNICATIONS, LLC,
 6     UNREALISTIC IDEAS, LLC, PIECE OF WORK PRODUCTIONS, LLC,
 7     ARCHIE GIPS, WHITNY BRAUN and JAMES BRAUN (“Defendants”)
 8     (collectively, the “Parties”), by and through their respective counsel of record,
 9     hereby respectfully request that the trial date be continued to November 2, 2021 to
10     allow the parties sufficient time to complete minimal discovery and engage in
11     meaningful settlement discussions.
12             The Parties believe that a brief continuance of the trial date along with a
13     scheduling order with discovery and other cutoffs sufficiently in advance of trial is
14     necessary, economically efficient for the Parties and will streamline the judicial
15     process.
16             The parties have acted diligently to move forward with this case. The last of
17     Defendants filed an Answer to the Complaint on February 22, 2021. On February
18     11, 2021, Defendants sought an Order allowing new-counsel Michael Hagemann
19     to substitute in as counsel (Dkt. 56), which was entered by the Court on February
20     17, 2021 (Dkt. 59). On February 18, 2021, the Court issued an Order setting the
21     Initial Status Conference for April 12, 2021 (Dkt. 60). On April 8, 2021, the Court
22     vacated the Initial Status Conference and set the trial for August 3, 2021 sua
23     sponte. (Dkt. 64).
24             The parties have also experienced unexpected events, which have delayed
25     the case proceedings. Defendants’ counsel’s mother was admitted to the hospital,
26     suddenly, on February 14, 2021 and she passed away on March 7, 2021. Counsel
27     has been extremely busy since February 14, 2021 dealing with his mother’s
28                                                -2-
                                    STIPULATION TO CONTINUE TRIAL

       BN 45329726v1
     Case 2:20-cv-08837-SVW-MAA Document 66 Filed 04/27/21 Page 3 of 5 Page ID #:552




 1     hospitalization and subsequent passing and understandably did not have time to
 2     focus on this lawsuit. This delayed the Rule 26(f) conference, which opens the
 3     door to discovery. Nevertheless, the parties were able to informally exchange
 4     some documents and information in connection with furthering settlement
 5     discussions.
 6              In a case involving five Defendants and multiple causes of action, the parties
 7     agree and stipulate that they will not be able to adequately conduct fact discovery,
 8     initiate and complete expert discovery, prepare and file any dispositive motions
 9     and get ready for trial in the next three months. Additionally, the trial dates
10     directly conflict with Plaintiff’s counsel’s family reunion/vacation previously
11     scheduled for July 23, 2021 through August 5, 2021 in Massachusetts.
12              The Parties are hopeful this matter can settle with a minimal amount of
13     discovery, and pushing out trial slightly will likely expedite the resolution of the
14     case, as it will enable the parties to conduct a minimal amount of discovery and
15     engage in meaningful settlement discussions, rather than be compelled to engage in
16     written discovery, schedule and take countless depositions and prepare experts for
17     trial.
18              As Counsel for both parties agree that they will not be able to adequately
19     prepare the case in time for an August 3, 2021 trial date, the parties stipulate and
20     agree to the following schedule, subject to the Court’s approval:
21
22         • The Jury Trial should be continued to Tuesday, November 2, 2021 at 9:00
23              am, or as soon thereafter as the Court permits.
24
25         • The Pretrial Conference should be continued to two-weeks prior to the new
26              trial date at 3:00 pm, or as close thereto as the Court permits (e.g. October
27              18 at 3:00 pm if trial is November 2, 2021.)
28                                                 -3-
                                     STIPULATION TO CONTINUE TRIAL

       BN 45329726v1
     Case 2:20-cv-08837-SVW-MAA Document 66 Filed 04/27/21 Page 4 of 5 Page ID #:553




 1         • Initial Disclosures (FRCP 26(a)(1)) Due: May 3, 2021
 2
 3         • Expert Disclosures (FRCP 26(a)(2)) Due: July 13, 2021
 4
 5         • Deadline to join other parties: 120 days before the new trial date (e.g. July 5,
 6             2021 if the trial is November 2, 2021.)
 7
 8         • Deadline to amend the pleadings: 120 days before the new trial date (e.g.
 9             July 5, 2021 if the trial is November 2, 2021.)
10
11         • Fact Discovery Response Cut-Off: 90 days before the new trial date (e.g. all
12             responses must be due on or before, and all depositions must be conducted
13             on or before, August 10, 2021 if trial is November 2, 2021.)
14
15         • Expert Discovery Response Cut-Off: 80 days before the new trial date (e.g.
16             all responses must be due on or before, and all depositions must be
17             conducted on or before, August 20, 2021 if trial is November 2, 2021.)
18
19         • Deadline to complete mediation: 110 days before the new trial date (e.g. July
20             18, 2021 if trial is November 2, 2021.)
21
22         • Motion Hearing Cut-Off: 36 days before the new trial date (e.g. Monday,
23             September 27, 2021 if trial is November 2, 2021.)
24
25         • Motions in Limine: Served and filed pursuant to L.R. 6-1 for the Pretrial
26             Conference
27
28                                               -4-
                                    STIPULATION TO CONTINUE TRIAL

       BN 45329726v1
     Case 2:20-cv-08837-SVW-MAA Document 66 Filed 04/27/21 Page 5 of 5 Page ID #:554




 1         Respectfully Submitted,
 2
 3      DATED: April 27, 2021             BUCHALTER, a Professional Corporation

 4                                        By: /s/ Willmore F. Holbrow III
 5                                        Willmore F. Holbrow III
                                          Dylan Wiseman
 6                                        Matthew L. Seror
 7                                        Sean M. Casey
                                          Attorneys for Plaintiffs
 8
 9
10      DATED: April 27, 2021             M.K. HAGEMANN, P.C.
11
                                          By: /s/Michael K. Hagemann
12                                        Michael K. Hagemann
13                                        Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            -5-
                                 STIPULATION TO CONTINUE TRIAL

       BN 45329726v1
